                           Samuel Goldman & Associates
                                  200 Park Avenue; Suite 1700
                                     New York, NY 10166
                              Tel. (212) 725-1400 | Fax (212) 682-0278


                                                              April 27, 2021

Via ECF
Hon. Elizabeth S. Stong
United States Bankruptcy Court
Eastern District of New York
271-C Cadman Plaza E #1595
Brooklyn, NY 11201


                     Re: In re LET Group, LLC, Chapter 7 Case No.: 20-42855-ess


Dear Judge Strong:
        I would be remiss if I did not clarify the record and indicate that any inference of wrongdoing on
the part of Messrs, Avrum Rosen and Alex Tsionis in connection with the sale of the KORILLA BBQ
trademarks and intellectual property was unintentional and that I certainly didn’t mean to imply that they
may have done anything improper in this regard.
                                                            Respectfully,

                                                            Samuel Goldman
                                                            Samuel Goldman


cc: Avrum Rosen, Esq.
    Alex Tsionis, Esq.
    Lawrence Morrison, Esq.
    Joshua Androphy, Esq.
